Mb. Justice Aldbey
delivered the opinion of the. court.
The appellee requests that this appeal be dismissed.
From the documents before us it appears that the appellant having applied for a writ of injunction, the same, was denied by the lower court on. sustaining a demurrer interposed to the petition; and as no evidence has been adduced, the transcript of record in this appeal consists of the ■ petition for injunction, the demurrer, the order dismissing said petition, and the notice of appeal.
The petition for injunction was presented in the court below in August 1933, and the judgment refusing to issue the same was entered in February 1934. On March 23 of the present year expired the term that the appellant had to certify up to us the transcript of record, and we granted *655an extension for that purpose until the 22nd of April following, with the opposition of the appellee, who on.April 11 presented a motion requesting the dismissal of the appeal. On the 21st of that month,-.the appellant asked for another extension of thirty days which was granted,-'to expife on May 22, without prejudice to the motion for dismissal already filed. . , . .. ....
It is true that, as the appellee says, appellants should not delay the prosecution of their, appeals,,. particularly when special proceedings such as the- one in controversy herein .are involved, and when the preparation of the appeal should only take a short time, as seems to be the case here; but Rule 59 of this court fixes a period of ninety days after the expiration of- which any case may be dismissed,-if, it. be satisfactorily shown that -the appeal has not ;been prosecuted with due diligence or good faith. Said period,, counted from February 1934, when the appeal was taken — perhaps on the 23rd of that month, we do not know the exact date' — had not yet elapsed on the 11th of April, when the' dismissal of the appeal was requested.
The motion of the appellee must be denied.